Citation Nr: 1138598	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery.  No hearing was requested.

The Board remanded this case to the agency of original jurisdiction (AOJ) for further development in May 2009 and February 2011.  As discussed below, the remand directives have been completed, and the case is now ready for adjudication.  


FINDINGS OF FACT

Audiometric evaluations of demonstrate no more than Level I hearing impairment bilaterally during the course of the appeal, and there is no indication that any functional effects due to such disability result in an exceptional disability picture to warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Here, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for hearing loss.  He was advised in April 2004, prior to the initial unfavorable rating decision in November 2004, of the evidence and information necessary to substantiate his service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in March 2006, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, he was advised of the evidence necessary to establish an increased rating, i.e., that the condition has increased in severity, after disputing the rating, in January 2005.  The timing defect as to these additional notice letters was cured by the subsequent readjudication of the increased rating claim, including in a May 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Additionally, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, the Veteran has been adequately notified, and no further VCAA notice is required.

Concerning the duty to assist, all pertinent treatment records have been obtained an considered, specifically to include VA treatment records dated from January 2005 forward, as directed in the prior remand.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  In particular, there is no indication of any benefits from the Social Security Administration pertaining to his claimed disability.  

Additionally, the Veteran was afforded several VA audio examinations in connection with his claim.  An initial evaluation was provided in September 2004, and the case was remanded in May 2009 for a contemporaneous examination.  The Veteran was afforded VA audio examinations in July 2009 and September 2009, but the results of each of these examinations were deemed unreliable due to the Veteran's inconsistent responses and inconsistencies between the tests.  The September 2009 examiner also recommended that the Veteran be scheduled for another evaluation.  Accordingly, the case was again remanded in February 2011 to afford the Veteran one additional examination in an attempt to obtain reliable tests.  Another VA audio examination was provided in March 2011, but the results were again deemed unreliable, as discussed below.  Nevertheless, the Board notes that each of the examination reports includes a full description of the functional effects of the hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As noted in the February 2011 remand, the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In other words, the Veteran has a responsibility to cooperate in developing the pertinent facts and evidence in connection with his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was advised in the prior remand that, in the event of a third recurrence of unreliable test results, additional testing would not be considered or requested.  In addition, there is no indication that any further testing or examination would yield any information in support of the Veteran's claim, especially given his previous repeated failures to participate in the development process.  Indeed, the March 2011 examiner opined that it is unlikely that further behavioral testing will be able to yield reliable measures of the Veteran's current hearing.  Therefore, in light of the Veteran's failure to fully cooperate with the development process, all reasonable efforts have been made by VA to obtain evidence necessary to substantiate his claim.

As discussed above, the prior remand directives have been completed.  In addition, under the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for hearing impairment may be determined based only on the puretone threshold average, using Table VIA.  Specifically, Table VIA will be used if the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  Table VIA may also be used where the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  Where an exceptional pattern of hearing impairment is shown, a Roman numeral designation for hearing impairment may be ascertained using either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 4.85(c), 4.86.  

In the present case, the Veteran was first afforded a VA audio examination in September 2004.  At that time, right ear puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were 15, 15, 30, and 30 decibels, respectively, for an average of 23 decibels.  The Veteran's left ear puretone thresholds were 15, 25, 40, and 35 decibels, for an average of 29 decibels.  The examiner noted that the initial responses to testing indicated significantly poorer puretone thresholds, but these final results could be considered fairly good in reliability.  Speech discrimination scores were 94 percent bilaterally.  

As the September 2004 test results for both ears include speech discrimination scores and do not reflect an exceptional pattern of hearing impairment, Table VI must be applied.  Applying Table VI, the Veteran's right ear puretone threshold average of 23 decibels and speech discrimination score of 94 percent result in a Level I designation of hearing impairment.  For the left ear, his puretone threshold average of 29 decibels and speech discrimination score of 94 percent also result in a Level I designation of hearing impairment.  When combined under Table VII, the Level I designations bilaterally result in a noncompensable disability rating.

The Veteran was afforded another VA audio examination in July 2009.  However, the examiner stated that the responses to testing were not sufficiently reliable for rating purposes.  The examiner explained that the Veteran's responses to pure tones were not reliable because they were at levels 40 decibels greater than speech reception thresholds.  In addition, speech testing results were not reliable because the Veteran responded to a request to repeat the word "down" by saying "up, the word "king" by saying "queen,"  and the word "earn" by saying "a living."  

Due to these unreliable results, another VA audio examination was provided in September 2009, with a different examining audiologist.  Again, the test results were deemed unreliable due to inconsistencies between tests, as well as inconsistent responses and half word spondees.  The examiner stated that current hearing status could not be assessed due to the unreliable results, and that the Veteran should be rescheduled to determine his current hearing status.  

Accordingly, the Veteran was afforded another VA audio examination in March 2011.  The results were again deemed unreliable because there was poor correlation between the Veteran's response to speech and puretone testing.  Of particular note was that the Veteran could answer questions presented at both ears down to levels which were 50 decibels below the levels at which he would respond to pure tones.  The examiner stated that it is unlikely that further behavioral testing will be able to yield reliable measures of the Veteran's current hearing.

There are also VA treatment records dated from December 2003 through April 2011.  The Veteran complained of tinnitus in June 2010 and during a July 2010 audiology consult.  At the July 2010 consult, responses to pure tones were again inconsistent and were considered unreliable.  However, speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  The audiologist noted that these results would suggest normal hearing sensitivity.  The Board notes that these results may not be used for rating purposes, as there is no pure tone threshold data.  As noted above, a hearing disability may be rated in certain circumstances in the absence of speech discrimination scores, but puretone threshold data is required.  See, generally, 38 C.F.R. § 4.85.  

Based on the foregoing, despite numerous attempts by VA to obtain evidence in support of the Veteran's claim, the medical evidence of record does not establish a level of hearing loss sufficient to warrant a compensable rating at any point.  Rather, the only valid results for rating purposes, in September 2004 reveal Level 1 hearing impairment bilaterally, which combines for a noncompensable disability rating.  The Board observes that the July 2010 speech discrimination scores appear to be consistent with those recorded during the September 2004 VA examination.  

The Board has considered the Veteran's lay statements regarding his hearing loss.  During the September 2004 VA examination, he reported a situation of greatest difficulty with tinnitus and ear pain.  In the May 2005 substantive appeal (VA Form 9), the Veteran stated that he cannot hear as well as he did several years ago and had difficulty understanding conversations.  During the July 2009 VA examination, he reported a chief complaint of tinnitus and stated that he has to stand very close to people to hear them, and that the ringing makes his ears hurt a lot.  Similarly, at the September 2009 VA examination, the Veteran reported a chief complaint of hearing loss over 20 years and stated that he has to stand close to people, they have to repeat themselves, and ringing hurts his ears.  At a July 2010 VA audiology consult, the Veteran reported  occasional ear pain or sensitivity, dizziness when he becomes overly hot, and constant bilateral tinnitus.  During the March 2011 VA examination, the Veteran's chief complaint was again hearing loss over many years, and he stated that his hearing was worse, his ears hurt bad, and there was ringing in the ears.  

The Veteran is competent to report observable symptoms of his disability, such as increased hearing difficulties, because this requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the medical evidence of record, which directly addresses the rating criteria concerning the Veteran's hearing loss disability, is more probative than his subjective reports of a more severe disability.  Accordingly, based on the totality of the evidence, the Veteran's hearing loss disability does not warrant a compensable rating under 38 C.F.R. § 4.85.  Moreover, to the extent that the Veteran's tinnitus or ringing in the ears affects his hearing, he has already been granted a 10 percent rating for such disability.  This is the maximum schedular rating for tinnitus, and the Veteran did not appeal from that rating.

There is no basis upon which to assign an evaluation in excess of the currently assigned rating for the Veteran's hearing loss under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.  The Board recognizes that the Veteran's subjective hearing loss may have increased over time.  However, there is no objective indication of an increase in severity, to include higher puretone thresholds or lower speech discrimination scores, to warrant a higher rating.  While the Board is sympathetic to the Veteran's claim, disability ratings must be assigned according to the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  This analysis involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the Veteran has subjectively complained of hearing loss, tinnitus or ringing in the ears with resulting ear pain, and difficulty understanding conversations, as discussed above.  Such symptoms are fully contemplated by the schedular rating criteria for hearing loss and, as noted above, the Veteran is already being separately compensated for tinnitus.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations or any indication of marked work interference due to hearing loss.  To the extent that there is any occupational interference due to hearing loss, as opposed to tinnitus, this is contemplated by the schedular ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication of unemployment during the period on appeal.  As such, a TDIU is not raised by the record.

As the preponderance of the evidence is against an initial compensable rating for hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.  


ORDER

An initial compensable rating for hearing loss is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


